The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below that includes claim amendments to clearly resolve language that was identified by USPTO quality assurance group as subject to 35 U.S.C. 101 rejections. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Dan Li on May 11, 2022.

Regarding Claim 1, the claim is modified as follows:
1. (Currently Amended) A system for assessing a health status of a cleaning member 
            a mobile cleaning robot including a cleaning member driven by a motor and rotatably engaging a floor surface to extract debris, the mobile cleaning robot configured to traverse an environment and generate robot data;
            a processor circuit configured to:
            receive the robot data from the mobile cleaning robot
                determine a robot parameter using a portion of the received robot data corresponding to a floor area in the environment traversed by the mobile cleaning robot, the floor area having a surface condition; and
                determine a state of the cleaning head based on the determined robot parameter, the cleaning head state indicative of at least one of a wear level of the cleaning member or a debris accumulation level [[for]]in the cleaning member; and
                a user interface configured to notify a user of the determined state of the cleaning head.
 
Regarding Claim 24, the claim is modified as follows:
24. (Currently Amended) A method of assessing a health status of a cleaning member
traversing an environment and generating robot data using a mobile cleaning robot including a cleaning member driven by a motor and rotatably engaging a floor surface to extract debris, 
        collecting robot data from the [[a]] mobile cleaning robot using a processor circuit ;
                determining, via the [[a]] processor circuit, a robot parameter using a portion of the received robot data corresponding to a floor area in the environment traversed by the mobile cleaning robot, the floor area having a surface condition;
                determining, via the processor circuit, a state of the cleaning head based on the determined robot parameter, the cleaning head state indicative of at least one of a wear level of the cleaning member or a debris accumulation level [[for]] in the cleaning member; and
                presenting on a user interface the determined state of the cleaning head.
 
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant filed Claims 1-5, 8-10, 14-17, 22, 24-27, 30 and 32-33 on March 2, 2020.  Claims 1 and 24 were modified by Examiner’s Amendment to place Claims 1-5, 8-10, 14-17, 22, 24-27, 30 and 32-33 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1-5, 8-10, 14-17, 22, 24-27, 30 and 32-33, a search of the prior art does not teach or reasonably suggest the system or method as claimed in the context of the entire scope of the claims. Specifically, at the least, a cleaning head state indicative of at least one wear level or a debris accumulation level of the cleaning member as claimed.  Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the system and method are not taught nor suggested as set forth in the entire context of the claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/Marc Carlson/
Primary Examiner, Art Unit 3723